Title: To George Washington from the Pennsylvania Supreme Executive Council, 26 February 1778
From: Pennsylvania Supreme Executive Council
To: Washington, George



Sir
In Council Lancaster [Pa.] February 26th 1778

I take the liberty to trouble your Excellency with the enclosed papers respecting Mr Joseph Simons, one of Mr David Franks’ agents for supplying the British Prisoners with provision in this state—I conceive there would be great impropriety in council to grant his request under our present circumstances and therefore beg leave to refer him to your Excellency, being with great respect Your Excelly’s Most obedient servant.
